DETAILED ACTION
Claims 1-2, 4, 6, 8-9, 11, 13, 15-16, 18, 20-24 are pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-2, 4, 8-9, 11, 15-16, 18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bonner et al. (US 2017/0064407) in view of Basra (US 2015/0288997), and further in view of Ghadi et al. (US 2016/0316233), and further in view of Mojtahedi et al. (US 2015/0112963), and further in view of Fernandez (US 2015/00774131), and further in view of Freeman (US 2014/0365484).

Claim 1, Bonner teaches a computer-implemented method for selecting advertisements for delivery to at least one device at a given location and time slot, the method comprising:

selecting a subset of advertisements from a set of available advertisements based on the aggregated set of trending topics (i.e. based on usage statistics) (p. 0026-0030); and
delivering the subset of advertisements to at least one device mass media streaming located at the physical location (e.g. jumbotron) (p. 0020).
Bonner is not entirely clear in teaching the specific features of 
obtaining content and corresponding time and physical location information of a discussion currently being posted in an online portal from a plurality of electronic devices located at the physical location of a venue, the discussion occurring among users of the plurality of electronic devices and concerning observed activity happening at the physical location; 
“wherein the time slot is selected from a plurality of time slots having a plurality of durations”;
designating, from the filtered content, a set of one or more trending topics for a given physical location and time slot.
determining a set of topics previously designated for the given physical location from prior filtered content;
aggregating the set of topics previously designated for the given physical location with the set of one or more trending topics to create an aggregated set of topics;
during the given timeslot, delivering a different subset of advertisements to at least one device at a different physical location.
Basra teaches the specific features of 
 obtaining content and corresponding time and physical location information of a discussion currently being posted in an online portal (i.e. social networking) from a plurality of electronic devices located at the physical location (i.e. geographical location) of a venue, the discussion occurring among users of the plurality of electronic devices and concerning observed activity happening at the physical location (i.e. discussing who are discussing a topic in the location) (p. 0023, 0027-0029);
Therefore, it would have been obvious to one or ordinary skill in the before the effective filing date of the present invention to have provided trending data at a location as taught by Basra to the system of Bonner to allow the system to use social media data to determine user discussion content per location (p. 0028-0029).
Ghadi teaches the specific feature of:
“wherein the time slot is selected from a plurality of time slots having a plurality of durations” (i.e. start and end time of ad slots) (ABSTRACT).
Therefore, it would have been obvious to one or ordinary skill in the before the effective filing date of the present invention to have provided multiple ad slots as taught by Ghadi to the system of Bonner to allow for many advertisement types in a program (ABSTRACT).
Mojtahedi teaches the specific feature of:
designating, from the filtered content, a set of one or more trending topics for a given physical location and time slot (i.e. focused marketing) (p. 0081).
Therefore, it would have been obvious to one or ordinary skill in the before the effective filing date of the present invention to have provided mass marketing as taught  to the system of Bonner to advertise to users all performing the same act in same location (p. 0081).
Fernandez teaches the specific features of:
determining a set of topics previously designated for the given physical location from prior filtered content (i.e. trending topics in a particular location) (p. 0029);
aggregating the set of topics previously designated for the given physical location with the set of one or more trending topics to create an aggregated set of topics (p. 0029, 0035, 0037).
Therefore, it would have been obvious to one or ordinary skill in the before the effective filing date of the present invention to have provided aggregation of popular topics as taught by Fernandez to the system of Bonner to allow for location specific content (p. 0029).
Freeman teaches the specific feature of:
“during the given timeslot (i.e. while other users are attending activities), delivering a different subset of advertisements to at least one device at a different physical location” (i.e. advertisements are sent based on various data to users) (p. 0028-0046, 0072-0074).  Freeman discloses a system where other friends of users can be attending events and the current user can be sent advertisements based on the currents users analysis.
Therefore, it would have been obvious to one or ordinary skill in the before the effective filing date of the present invention to have provided advertising at a different location as taught by Freeman to the system of Bonner to allow for all users to get customized advertising (p. 0041).
Claim 2, Bonner teaches the method of claim 1, wherein the at least one mass media streaming device is select from a group consisting of a mass media streaming device and a television (i.e. large screen, jumbotron) (p. 0020).

Claim 4, Bonner teaches the method of claim 1, wherein advertisements are delivered to a plurality of devices located at the physical location (i.e. large screen, jumbotron, mobile devices) (p. 0020, 0030).

Claim 8 is analyzed and interpreted as an apparatus of claim 1.
Claim 9 is analyzed and interpreted as an apparatus of claim 2.
Claim 11 is analyzed and interpreted as an apparatus of claim 4.
Claim 14 is analyzed and interpreted as an apparatus of claim 7.

Claim 15 recites “non-transitory computer readable storage medium" for performing the steps of claim 1.  Bonner inherently teaches “non-transitory computer readable storage medium” for performing the steps of claim 1.
Claim 16 recites “non-transitory computer readable storage medium” for performing the steps of claim 2.  Bonner inherently teaches “non-transitory computer readable storage medium" for performing the steps of claim 2.
Claim 18 recites “non-transitory computer readable storage medium” for performing the steps of claim 4.  Bonner inherently teaches “non-transitory computer readable storage medium" for performing the steps of claim 4.
Claim 20 recites “non-transitory computer readable storage medium" for performing the steps of claim 7.  Bonner inherently teaches “non-transitory computer readable storage medium" for performing the steps of claim 7.

Claim 6, 13, 21-24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bonner et al. (US 2017/0064407) in view of Basra (US 2015/0288997), and further in view of Ghadi et al. (US 2016/0316233), and further in view of Mojtahedi et al. (US 2015/0112963), and further in view of Fernandez (US 2015/00774131), and further in view of Freeman (US 2014/0365484), and further in view of Fei et al. (US 2016/0066041).

Claim 6, Bonner is silent regarding the method of claim 1, wherein the set of typical topics for a given physical location time slot is determined by:
performing keyword extraction; and
creating an associated corpus by adding terms having a document co-occurrence above a predetermined policy threshold or based on learning.
Fei teaches the method of claim 1, wherein the set of typical topics (i.e. user profile data) for a given physical location time slot is determined by:
performing keyword extraction (i.e. category keywords) (figs. 8-10; p. 0042); and
creating an associated corpus (i.e. score) by adding terms having a document co-occurrence above a predetermined policy threshold or based on learning (p. 0042).
Therefore, it would have been obvious to one or ordinary skill in the before the effective filing date of the present invention to have provided scoring data as taught by Fei to the system of Bonner to find closer matches of user data (p. 0042).

Claim 13 is analyzed and interpreted as an apparatus of claim 6.

Claim 21, Bonner is silent regarding the method of claim 6, wherein the set of typical topics for a given physical location and time slot is collected over a plurality of time slots.

Therefore, it would have been obvious to one or ordinary skill in the before the effective filing date of the present invention to have provided mass marketing as taught by Mojtahedi to the system of Bonner to advertise to users all performing the same act in same location (p. 0081).

Claim 22 is analyzed and interpreted as an apparatus of claim 21.

Claim 23 recites “non-transitory computer readable storage medium" for performing the steps of claim 6.  Bonner inherently teaches “non-transitory computer readable storage medium” for performing the steps of claim 6.
Claim 24 recites “non-transitory computer readable storage medium" for performing the steps of claim 21.  Bonner inherently teaches “non-transitory computer readable storage medium” for performing the steps of claim 21.

Response to Arguments
Applicant’s arguments with respect to claims 1-2, 4, 6, 8-9, 11, 13, 15-16, 18, 20-24 have been considered but are moot because the arguments do not apply to any of the references being used in the current rejection.

Conclusion
Claims 1-2, 4, 6, 8-9, 11, 13, 15-16, 18, 20-24 are rejected.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Inquiries
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MUSHFIKH I ALAM whose telephone number is (571)270-1710.  The examiner can normally be reached on 1:00PM-9:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


MUSHFIKH I. ALAM
Primary Examiner
Art Unit 2426


/MUSHFIKH I ALAM/Primary Examiner, Art Unit 2426                                                                                                                                                                                                        5/6/2021